OPINION
BELCHER, Judge.
The offense is obtaining telephone service with intent to defraud (1137e Vernon’s Ann.P.C.); the punishment, a fine of $150.00.
No brief setting forth any ground of error was filed in the trial court as required by Art. 40.09, Sec. 9, Vernon’s Ann. C.C.P. and no brief has been filed in appellant’s behalf in this court complaining of any unassigned error which this court should review in the interest of justice. (Art. 40.09, Sec. 13, V.A.C.C.P.)
An examination of the record reveals no unassigned error of. constitutional proportion which requires consideration under Sec. 13 of Art. 40.09, supra.
The judgment is affirmed.